Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S NOTE
During a brief phone call on 06/15/2022, Kumar Maheshwari requested a new Notice of Allowance.  This was because there was confusion between Examiner and Applicant about whether the 03/25/2022 Notice of Allowance was Supplemental or Corrected.  In order to ensure a clear record, Examiner obliged Applicant’s request to send out a new Notice of Allowance.  Examiner also sought to enhance record clarity by adding more reasons for allowance.

EXAMINER'S AMENDMENT
The 03/25/2022 Examiner’s Amendment remains in full effect.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A thorough prior art search was conducted in the instant application.  Generally, no prior art was found that anticipates or renders obvious the combination of claim elements as presented.  Specifically, the closest art is Higgins et al. (US 2011/0184238).

Regarding claim 1, 
Higgins teaches:
A method comprising: 
displaying a model of a bronchial network of a patient (Higgins: Fig 1A-3; [0024]-[0025]); 
accessing robotic data, the robotic data including insertion data regarding robotic insertion of an elongated medical instrument into the bronchial network (Higgins: abstract; real bronchoscopic (RB) video frame is received from a bronchoscope inserted into the airway tree); 
accessing sensor data captured using a sensor located at least within a distal portion of the elongated medical instrument (Higgins: [0024]; image-based bronchoscopy guidance); 
determining a robot-based estimated state for the elongated medical instrument based on the insertion data of the robotic data (Higgins: [0024]; registered bronchoscope video with multi-detector computed-tomography MDCT co-ordinate system); 
determining a sensor-based estimated state for the elongated medical instrument based on the sensor data, the sensor-based estimated state associated with a confidence value (Higgins: [0035]; images confidence measure); 
based on the confidence value, determining a position of the elongated medical instrument (Higgins:[0036]; adjusting rendering positions); and 
displaying the determined position of the elongated medical instrument relative to the displayed model of the bronchial network (Higgins: [0031]; 3D position of the bronchoscope within the airway tree output).

Higgins fails to teach:
that is at least weighted towards the robot-based estimated state

This feature is not found or suggested in the prior art.  Generally, the same mapping of claim 1 applies as to the point of novelty of claims 27 and 30.  Specifically:

For claim 27, Higgins fails to teach:
based on the robot-based estimated state;

For claim 30, Higgins fails to teach:
that is at least weighted towards the robot-based estimated state

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M PONTIUS whose telephone number is (571)270-7687.  The examiner can normally be reached on M-Th 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on (571)272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PONTIUS/Primary Examiner, Art Unit 2488